Title: From John Adams to the President of Congress, No. 5, 4 September 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 4 Sept. 1780. RC (MdHi: Gilmor Papers).
     A note attached to this letter by Robert Gilmor, a Baltimore merchant, indicates that he received it from Jared Sparks on 24 Dec. 1827. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:45. In this letter, received by Congress on 3 Dec., John Adams sent the substance of London newspaper reports regarding the captures, on 9 Aug. and 12 July respectively, of large portions of the British convoys bound to the East and West Indies and to Quebec.
    